Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 12/09/2020.
Claims 11-16 are currently pending.
Claims 11-16 are rejected.
Claims 11 and 14 are independent claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung-pyo Hong et al. (US 2018/0279401 A1), hereinafter Hong, in view of Amaanat Ali et al. (US 2019/0208474 A1), hereinafter Ali .
For claim 11, Hong teaches User equipment (UE) (Hong, Fig. 11 and paragraph 214), comprising: 
a processor (Hong, Fig. 11 and paragraph 214.); and 
a memory (Hong, Fig. 11 and paragraph 214.) in electronic communication with the processor, wherein instructions stored in the memory are executable to: 
detect a radio link failure for a master cell group (MCG) (Hong, Fig. 2 step S220 and paragraph 82 teach the UE 201 detects an RLF and initiates an RRC connection re-establishment procedure. Paragraph 78 also teaches The UE may take into consideration an RLF associated with an MCG. ); 
determine whether the UE is configured with a MCG split signaling radio bearer (SRB) (Hong, Fig. 2 step S230 and paragraph 83 teach when the UE 201 detects an RLF and initiates an RRC connection re-establishment procedure, the UE 201 may suspend all radio bearers excluding SRB0 in operation S230.); 
in a case that the UE is configured with the MCG split SRB, transmit, via the MCG split SRB, a message carrying MCG failure information (Hong, Fig. 2 S260 and paragraph 83 teach when an SCell(s) has been configured, the UE 201 may release the SCell(s) in operation S240.  Subsequently, the UE 201 may perform a cell selection process to select an appropriate cell in operation S250, and the UE 201 may transmit an RRC connection re-establishment request message in operation S260. ); 
Ali further teaches determine whether the UE is configured with a secondary cell group (SCG) SRB (Ali, Fig. 1 and paragraph 36 teach At 120, a RRC suspension procedure may be performed, which includes the activation of SRB for SCG.  Accordingly, in this embodiment, SRB on NR node (i.e., SeNB) is configured and activated at the time of entering into the power saving state.  According to one embodiment, the UE may, at the time of entering the power saving state, inform the NR node via ongoing data flow or PUCCH.  In another embodiment, if the UE and LTE node enter into power saving states based on internal timers, then the SRB may be pre-configured at the outset.); and 
in a case that the UE is configured with the SCG SRB(Ali, Fig. 1 and paragraph 36 teach At 120, a RRC suspension procedure may be performed, which includes the activation of SRB for SCG.  Accordingly, in this embodiment, SRB on NR , transmit the message via the SCG SRB (Ali, Fig.1 and paragraph 37 teach the UE may transmit RRC messages via the SRB for SCG to the LTE node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hong with Ali detect a radio link failure for a master cell group (MCG); determine whether the UE is configured with a MCG split signaling radio bearer (SRB); determine whether the UE is configured with a secondary cell group (SCG) SRB; in a case that the UE is configured with the MCG split SRB, transmit, via the MCG split SRB, a message carrying MCG failure information; and in a case that the UE is configured with the SCG SRB, transmit the message via the SCG SRB. Because both Hong and Ali teach signaling radio bearer, Ali explicitly teach SCG SRB in response to MCG radio link failure for MCG.
For claim 12, Hong and Ali further teach the UE according to claim 11, wherein the instructions are further executable to: determine whether SCG transmission is suspended; and in a case that the SCG transmission is suspended, trigger a procedure of re-establishing a connection (Hong, Fig. 2 S260 and paragraph 83 teach when an SCell(s) has been configured, the UE 201 may release the SCell(s) in operation S240.  Subsequently, the UE 201 may perform a cell selection process to 
For claim 13, Hong and Ali further teach the UE according to claim 11, wherein the instructions are further executable to: suspend all MCG transmission for data radio bearers (DRBs); and suspend transmission of the MCG split SRB in the MCG (Hong, Fig. 2 S260 and paragraph 83 teach when an SCell(s) has been configured, the UE 201 may release the SCell(s) in operation S240.  Subsequently, the UE 201 may perform a cell selection process to select an appropriate cell in operation S250, and the UE 201 may transmit an RRC connection re-establishment request message in operation S260. See also paragraph 75.).
For claim 14, Hong teaches a method used in user equipment (UE), comprising: 
 	detecting a radio link failure for a master cell group (MCG) (Hong, Fig. 2 step S220 and paragraph 82 teach the UE 201 detects an RLF and initiates an RRC connection re-establishment procedure. Paragraph 78 also teaches The UE may take into consideration an RLF associated with an MCG. ); 
determining whether the UE is configured with a MCG split signaling radio bearer (SRB) (Hong, Fig. 2 step S230 and paragraph 83 teach when the UE 201 detects an RLF and initiates an RRC connection re-establishment procedure, the UE 201 may suspend all radio bearers excluding SRB0 in operation S230.); 
in a case that the UE is configured with the MCG split SRB, transmitting, via the MCG split SRB, a message carrying MCG failure information (Hong, Fig. 2 ; 
Ali further teaches determining whether the UE is configured with a secondary cell group (SCG) SRB (Ali, Fig. 1 and paragraph 36 teach At 120, a RRC suspension procedure may be performed, which includes the activation of SRB for SCG.  Accordingly, in this embodiment, SRB on NR node (i.e., SeNB) is configured and activated at the time of entering into the power saving state.  According to one embodiment, the UE may, at the time of entering the power saving state, inform the NR node via ongoing data flow or PUCCH.  In another embodiment, if the UE and LTE node enter into power saving states based on internal timers, then the SRB may be pre-configured at the outset.); and 
in a case that the UE is configured with the SCG SRB(Ali, Fig. 1 and paragraph 36 teach At 120, a RRC suspension procedure may be performed, which includes the activation of SRB for SCG.  Accordingly, in this embodiment, SRB on NR node (i.e., SeNB) is configured and activated at the time of entering into the power saving state.  According to one embodiment, the UE may, at the time of entering the power saving state, inform the NR node via ongoing data flow or PUCCH.  In another embodiment, if the UE and LTE node enter into power saving states based on internal timers, then the SRB may be pre-configured at the outset.), transmitting the message via the SCG SRB (Ali, Fig.1 and paragraph 37 teach the UE may transmit RRC messages via the SRB for SCG to the LTE node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Hong with Ali detect a radio link failure for a master cell group (MCG); determine whether the UE is configured with a MCG split signaling radio bearer (SRB); determine whether the UE is configured with a secondary cell group (SCG) SRB; in a case that the UE is configured with the MCG split SRB, transmit, via the MCG split SRB, a message carrying MCG failure information; and in a case that the UE is configured with the SCG SRB, transmit the message via the SCG SRB. Because both Hong and Ali teach signaling radio bearer, Ali explicitly teach SCG SRB in response to MCG radio link failure for MCG.
For claim 15, Hong and Ali further teach the method used in the UE according to claim 14, further comprising: determining whether SCG transmission is suspended; and in a case that the SCG transmission is suspended, triggering a procedure of re-establishing a connection (Hong, Fig. 2 S260 and paragraph 83 teach when an SCell(s) has been configured, the UE 201 may release the SCell(s) in operation S240.  Subsequently, the UE 201 may perform a cell selection process to select an appropriate cell in operation S250, and the UE 201 may transmit an RRC connection re-establishment request message in operation S260. ).
For claim 16, Hong and Ali further teach the method used in the UE according to claim 14, further comprising: suspending all MCG transmission for data radio bearers (DRBs); and suspending transmission of the MCG split SRB in the MCG (Hong, 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILL W LIN/           Primary Examiner, Art Unit 2412